Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 01/27/21.
	Claims 1-5, 7-18, 21-23 are pending with claims 14-18 withdrawn from consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The previous 35 USC 112, second paragraph, rejection over the terminology “hedgehog-shaped microparticles…axial geometry region” is withdrawn in view of applicant’s amendment and remarks.  The examiner construes the instant terminology (claims 5 and 23) to require a core region and a plurality of needles oriented orthogonal to the surface of the core.
The prior art rejection over Yeom et al (Nature 2017) is withdrawn in view of the submitted 1.130 Declaration filed 01/27/21.
The prior art rejection over each of Oda et al 2017/0313856 or Yoshinka et al 5,164,260 is/are withdrawn in view of applicant’s amendment and remarks.  Specifically, neither reference discloses or fairly suggests the instantly required biomimetic composite comprising inorganic nanostructures having 
Note the following new grounds of rejection.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malakooti et al (Applied Materials & Interfaces).
As stated in the previous Office Action, the examiner construes the claim terminology “biomimetic” to include its known meaning in the art, i.e. synthetic which mimic bio- or biochemical methods or compositions.
Malakooti discloses (Abstract):

    PNG
    media_image1.png
    276
    1237
    media_image1.png
    Greyscale

The disclosed combination of aligned ZnO nanowires in epoxy matrix (Figure 1 (a)-(c)) The reference specifically or inherently meets each of the instantly claimed structural limitations. 
The reference differs from the instant claims in failing to specify a viscoelastic figure of merit (VFOM) equal to or greater than 0.001.  However, the examiner respectfully submits 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
Claims 1-5, 7-13, and 23 are allowed.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
May 6, 2021